DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the 1/21/2022 Rule 312 amendment filed after the Notice of Allowance dated 11/26/2021.

Election/Restrictions
Claim 12 is allowable. Claims 1, 3, 5, 7, 9-11 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement betwen inventions Groups I-III, as set forth in the Office action mailed on 4/30/2021, is hereby withdrawn and claims 1, 3, 5, 7, 9-11 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1,3,5,7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 12, and 18 incorporate the subject matter of a vehicle comprising a system for bacterial irradiation and an interior portion, the interior portion having a surface having a light source emitting 390-410 nm light mounted flush thereon, the interior portion also having a surface porosity of at least about 1 vol. % and a surface roughness (Ra) of at least 10 microns. Holub et al. provides the closest prior art, as discussed in the prior Office Action; however, Holub et al. discloses the light source being embedded underneath several layers of the interior portion (see Fig. 2) rather than being mounted flush with a surface thereof. There is no teaching or disclosure in the prior art as a whole of the claimed vehicle having an interior portion comprising a visible light source mounted flush with a surface and having a porosity and surface roughness as claimed, within the environment of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799